

Exhibit 10.1




FORM OF FISCAL 2013 AWARD LETTER UNDER
FARMER BROS. CO. 2005 INCENTIVE COMPENSATION PLAN


Dear ______________:


The Compensation Committee (“Committee”) chose you to be a participant in fiscal
2013 in the Farmer Bros. Co. 2005 Incentive Compensation Plan (the “Plan”). Your
target award for fiscal 2013 was _____% of your [average monthly] base salary
for fiscal 2013, which the Committee determined based on your expected total
compensation, job responsibilities, [and] expected job performance [and, the
terms of your employment agreement], [prorated based on the commencement date of
your employment].
In general, your bonus for fiscal 2013 was determined primarily by measuring the
Company’s financial performance and your achievement of individual goals. In
calculating your bonus under the Plan, Company financial performance was
weighted at 80%, and individual performance was weighted at 20%.
The Company’s financial performance was gauged by the level of achievement of
operating cash flow as determined from the Company’s audited financial
statements. “Operating cash flow” is defined as income from operations after
executive bonus accruals, excluding non-recurring items such as income from the
sale of capital assets, severance paid or payable to terminated employees,
interest expense, depreciation and amortization, pension related expense and
ESOP compensation expense. The Committee also took into account the following
additional non-recurring items in the calculation of operating cash flow: a
State of California required accrual in connection with California Workers
Compensation obligations and accounting adjustments in respect of our
postretirement death benefit and related life insurance. Subject to the
Committee’s discretion under the Plan, threshold operating cash flow of $26.5
million was required to be achieved in fiscal 2013 to earn any bonus payout
under the Plan. Based on the foregoing, the Committee determined that the
Company’s operating cash flow was approximately $___ million, resulting in a
percentage of achievement of ___%.
[The Committee has determined your level of achievement of each assigned
individual goal within a range of 0% to 150%, multiplied such percentage by the
weight originally assigned to each such goal, added all individual goal
achievement percentages together to get an overall achievement percentage for
all individual goals, and then further multiplied that resulting percentage by
the percentage of achievement of the Company financial performance target. In
the event that your overall achievement of individual goals exceeded 100%, the
Committee limited any such amounts to 100%. Your individual goals for fiscal
2013, the weight given to each expressed as a percentage, and your level of
achievement as determined by the Committee are as follows:
Level of            Level of Achievement
Goal                            % Weight        Achievement        on Weighted
Basis
__________________                _________                %                    %
__________________                _________                %                    %
TOTAL                            100%                    %                    %]
[Based on the commencement date of your employment, the Committee did not assign
individual goals to you, but you were required to achieve against the goals that
the Committee had set for your predecessor.]
Based on the foregoing, [after the application of discretion by the Committee as
permitted under the Plan,] the Committee has determined your fiscal 2013 final
bonus award is $_________ .
You are advised that the Committee may or may not choose to exercise its
discretion with respect to awards in the future. Further, you are reminded to
promptly contact the Committee in the event circumstances dictate reexamination
of originally assigned goals by the Committee.
The Committee has determined that your bonus award will be paid on a current
basis under the Plan. All awards are governed by the Plan provisions which
control any inconsistency with this letter.
Please let me know if you have any questions.


Very truly yours,
Jeanne Farmer Grossman
Compensation Committee Chair



